TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00573-CV


Joshua Rubenstein, Appellant

v.

Morton L. Topfer; Morton L. Topfer, as Independent Executor of the Estate of
Angela Topfer; Morton L. Topfer, as Trustee of The Topfer Non-Exempt Marital Trust
and the Topfer Exempt Marital trust; Richard Topfer, as Trustee of The MLT 2002
Retained Annuity Trust #1, The MLT 2002 Retained Annuity Trust #2, The MLT 2002
Retained Annuity Trust #3, The MLT 2002 Retained Annuity Trust #4, and The MLT 2003
Retained Annuity Trust; Alan Topfer, as the Trustee of The Topfer Gifting Trust, The
Topfer 2003 Gifting Trust, The Topfer Grandchildren's Liquidity Trust, and The Topfer
Children's Liquidity Trust, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-08-003685, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

	Appellant Joshua Rubenstein has filed a motion requesting this Court to dismiss the
interlocutory appeal.  Appellees do not oppose the motion.  We grant the motion and dismiss the
appeal.  Tex. R. App. P. 42.1(a).







					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   December 23, 2009